TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT Dated: as of December 31, 2009 BEDFORD MARITIME CORP. BRIGHTON MARITIME CORP. HARI MARITIME CORP. PROSPECT NAVIGATION CORP. HANCOCK NAVIGATION CORP COLUMBUS MARITIME CORP. and WHITEHALL MARINE TRANSPORT CORP. as joint and several Borrowers TBS INTERNATIONAL LIMITED as Guarantor DVB GROUP MERCHANT BANK (ASIA) LTD. as Lender DVB GROUP MERCHANT BANK (ASIA) LTD. as Facility Agent and Security Trustee -and- DVB BANK SE THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND and NATIXIS as Swap Banks SECOND AMENDATORY AGREEMENT Amending and Supplementing the Loan Agreement dated as of January 16, 2008, as amended by a First Amendatory Agreement dated as of March 23, 2009 SECOND AMENDATORY AGREEMENT dated as of December 31, 2009 (this “Second Amendatory Agreement”) AMONG (1) BEDFORD MARITIME CORP., BRIGHTON MARITIME CORP., HARI MARITIME CORP., PROSPECT NAVIGATION CORP., HANCOCK NAVIGATION CORP., COLUMBUS MARITIME CORP. and WHITEHALL MARINE TRANSPORT CORP., each a corporation organized and existing under the law of the Republic of The Marshall Islands, as joint and several borrowers (each, a “Borrower” and together, the “Borrowers”); (2) TBS INTERNATIONAL LIMITED, a company organized and existing under the law of Bermuda, as guarantor (the “Guarantor”); (3) DVB GROUP MERCHANT BANK (ASIA) LTD., acting through its office at 77 Robinson Road 30-02, Singapore, as lender (in such capacity, the “Lender”); (4) DVB GROUP MERCHANT BANK (ASIA) LTD., acting through its office at 77 Robinson Road 30-02, Singapore, as facility agent (in such capacity, the “Facility Agent”) for the Lender and as security trustee (in such capacity, the “Security Trustee”) for the Lender and the Swap Banks; and (5) DVB BANK SE (as successor-in-interest to DVB Bank AG), acting through its office at Platz der Republik 6, 60325 Frankfurt/Main, Germany, THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, acting through its office at Head Office, Building A3, Lower Baggot Street, Dublin 2, Ireland, and NATIXIS, acting through its office at BP 4 - F-75060, Paris Cedex 02, France, as swap banks (each, a “Swap Bank” and together, the “Swap Banks”). WITNESSETH THAT: WHEREAS, the Borrowers, the Guarantor, the Lender, the Facility Agent, the Security Trustee, the Swap Banks and others are parties to a Loan Agreement dated as of January 16, 2008 (the “Original Loan Agreement”), as amended by a First Amendatory Agreement dated as of March 23, 2009 (the “First Amendatory Agreement”; and the Original Loan Agreement, as amended by the First Amendatory Agreement, the “Loan Agreement”). WHEREAS, the waivers granted pursuant to Clause 3.2 of the First Amendatory Agreement in respect of Clauses 10.1(x) and 10.3(a) of the Original Loan Agreement will expire as of 12:01 am on January 1, 2010 (the “Specified Waivers”). WHEREAS, upon the terms and conditions stated herein, the parties hereto have agreed pursuant to Clause 19.1(b) of the Loan Agreement to: (a) amend certain provisions of the Loan Agreement; and (b) extend the Specified Waivers until the expiration of the Waiver Period (as defined below). NOW, THEREFORE, in consideration of the premises set forth above, the covenants and agreements hereinafter set forth, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1 DEFINITIONS 1.1 Defined terms.Capitalized terms used but not defined herein shall have the meaning assigned such terms in the Loan Agreement.In addition: “Waiver Period” means the period commencing on January 1, 2010 at 12:01 a.m. and ending on the earliest to occur of (a) April 1, 2010 at 12:00 a.m. Eastern Time and (b) the occurrence after the commencement of the Waiver Period of any Event of Default, including, without limitation, any failure to comply with the provisions of this Second Amendatory Agreement. 2 AMENDMENTS TO THE LOAN AGREEMENT 2.1 Amendments.Pursuant to Clause 19.1(b) of the Loan Agreement, subject to fulfillment or waiver of the conditions subsequent stated in Clause 5 below, the parties hereto agree to amend the Loan Agreement as follows with effect on and from the date hereof: (a) The definition of “Bank of America Credit Facility” in Clause 1.1 is amended and restated to read as follows: ““Bank of America Credit Facility Agreement” means Amended and Restated Credit Agreement dated as of March 26, 2008, as amended or supplemented from time to time, among Albemarle Maritime Corp., Arden Maritime Corp., Avon Maritime Corp., Birnam Maritime Corp., Bristol Maritime Corp., Chester Shipping Corp., Cumberland Navigation Corp., Darby Navigation Corp., Dover Maritime Corp., Elrod Shipping Corp., Exeter Shipping Corp., Frankfort Maritime Corp., Glenwood Maritime Corp., Hansen Shipping Corp., Hartley Navigation Corp., Henley Maritime Corp., Hudson Maritime Corp., Jessup Maritime Corp., Montrose Maritime Corp., Oldcastle Shipping Corp., Quentin Navigation Corp., Rector Shipping Corp., Remsen Navigation Corp., Sheffield Maritime Corp., Sherman Maritime Corp., Sterling Shipping Corp., Stratford Shipping Corp., Vedado Maritime Corp., Vernon Maritime Corp., Windsor Maritime Corp. and other persons named therein from time to time as Borrowers, (ii) the Guarantor as Holdings, (iii) TBS Shipping Services Inc. as Administrative Borrower, (iv) each lender from time to time party thereto as Lenders and (v) Bank of America, N.A. as Administrative Agent, Swing Line Lender and L/C Issuer, upon the terms and conditions of which a $267.5 million credit facility was made available to the Borrowers named therein;” (b) The definition of “Bank of America Credit Facility Financial Covenants” in Clause 1.1 is amended and restated to read as follows: ““Bank of America Credit Facility Financial Covenants” means the covenants stated in Section 7.13 of the Bank of America Credit Facility Agreement;” (c) The definition of “Margin” in Clause 1.1 is amended and restated to read as follows: ““Margin” means 5.00 percent per annum; (d) The definition of “RBS Credit Facility” in Clause 1.1 is amended and restated to read as follows: ““RBS Credit Facility Agreement” means the Loan Agreement dated March 29, 2007, as amended or supplemented from time to time, among Argyle Maritime Corp., Caton Maritime Corp., Dorchester Maritime Corp., Longwoods Maritime Corp., McHenry Maritime Corp. and Sunswyck Maritime Corp. as Borrowers, each lender from time to time party thereto as Lenders, The Royal Bank of Scotland plc as Mandated Lead Arranger and The Royal Bank of Scotland plc as Bookrunner, Agent, Security Trustee and Swap Bank, upon the terms and conditions of which a $150.0 million credit facility was made available to the Borrowers named therein;” (e) The following definitions are added to Clause 1.1: ““AIG Credit Facility Agreement” means the Loan Agreement dated February 29, 2008, as amended or supplemented from time to time, among Amoros Maritime Corp., Lancaster Maritime Corp. and Chatham Maritime Corp. as Borrowers, TBS International Limited, as Parent Guarantor and Sherwood Shipping Corp., as Guarantor, and AIG Commercial Equipment Finance, Inc., as Lender, upon the terms and conditions of which a $35 million credit facility was made available to the Borrowers named therein;” ““Berenberg Credit Facility Agreement” means the Loan Agreement dated June 19, 2008, as amended or supplemented from time to time, between Grainger Maritime Corp., as Borrower, and Joh. Berenberg, Gossler & Co. KG, as Lender, upon the terms and conditions of which a $13 million credit facility was made available to the Borrowers named therein;” ““Commerzbank Credit Facility Agreement” means the Loan Agreement dated May 28, 2008, as amended or supplemented from time to time, between Dyker Maritime Corp. as Borrower, and
